In the
                  Court of Appeals
          Second Appellate District of Texas
                   at Fort Worth
                ___________________________
                     No. 02-18-00059-CV
                ___________________________

                STEPHEN DUNSON, Appellant

                                V.

SHIRLEY JACOBSON, TARRANT APPRAISAL REVIEW BOARD, AND
          TARRANT APPRAISAL DISTRICT, Appellees



             On Appeal from the 348th District Court
                     Tarrant County, Texas
                 Trial Court No. 348-285454-16


      Before Kerr and Birdwell, JJ., and Michael C. Massengale
              (Former Justice, Sitting by Assignment).
             Memorandum Opinion by Justice Birdwell
                            MEMORANDUM OPINION

       Appellant Stephen Dunson sued appellees—the appraisal authorities of Tarrant

County—over their handling of various property-tax matters in which he was involved.

The trial court granted appellees’ pleas to the jurisdiction and dismissed Dunson’s

claims with prejudice. Because we conclude that immunity bars Dunson’s claims and

that this defect is not curable, we affirm.

                                  I.     BACKGROUND

       In his petition, Dunson explained that he is a licensed property-tax consultant.

According to Dunson, property owners often engage tax-consulting firms to handle

their property-tax matters.      He alleged that these consulting firms “sometimes

encounter[] logistical obstacles when acting for a property owner with numerous

properties located in multiple jurisdictions.” On such occasions, the firm will engage

the services of another tax consultant as a local representative. According to Dunson,

he often acted as a local representative, handling tax matters within Tarrant County on

behalf of consulting firms based outside the county.

       But he alleged that beginning in 2015, appellees—Tarrant Appraisal District

(TAD), Tarrant Appraisal Review Board (TARB), and TARB’s then-chairman Olen

Frazier1—refused to recognize some of these local-representative arrangements as


       1
        Frazier left office before the conclusion of this appeal. “When a public officer
is a party in an official capacity to an appeal or original proceeding, and if that person
ceases to hold office before the appeal or original proceeding is finally disposed of, the
public officer’s successor is automatically substituted as a party if appropriate.” Tex. R.

                                              2
valid. Appellees reasoned that these arrangements potentially ran afoul of tax code

section 1.111(d), which provides that a property owner may not “designate more than

one agent to represent the property owner in connection with an item of property.”

Tex. Tax Code Ann. § 1.111(d). Appellees asserted that unless a local representative

was an officer or full-time employee of the consulting firm, both the consulting firm

and the local representative would be acting as separate agents of the property owner,

in violation of section 1.111(d). Dunson alleged that based on this stance, appellees

enacted policies and issued guidance that limited his ability to appear as a local

representative. Appellees demanded proof that he was an employee of the consulting

firms he sought to represent and in some cases declined to recognize him as an

authorized representative. According to Dunson, appellees went so far as to refuse to

recognize their own tax-settlement agreements in matters in which he appeared as a

local representative.

       For his part, Dunson argued that he should not be considered a separate agent

when appearing on behalf of another consulting firm. He noted that entities such as

tax-consulting firms can act only through individuals. In Dunson’s view, nothing in

section 1.111 limited a consulting firm’s ability to choose who should appear for the

firm at a tax proceeding; section 1.111 does not provide that a consulting firm may

appear only through its full-time employees. Instead, normal principles of agency


App. P. 7.2(a). Thus, Shirley Jacobson, the current chairwoman of TARB, has been
substituted for Frazier as the named appellee.

                                          3
dictate that the firm could appear at tax proceedings through any representative it chose.

And when he appeared for a consulting firm, Dunson contended, he was acting as the

consulting firm and not as a separate tax agent in violation of section 1.111.

       Appellees remained unconvinced. So, Dunson filed suit, seeking a declaration

that appellees’ policies and conduct exceeded their authority under tax code section

1.111. He alleged that Frazier in particular had acted ultra vires. Dunson asked for a

declaration ensuring that he would be allowed to appear as a local representative going

forward. He also requested a declaration that his settlement agreements were valid and

binding upon TARB. Finally, Dunson prayed for attorney’s fees as well as mandamus

relief under tax code section 41.07(a) compelling appellees to decide certain outstanding

tax disputes. Id. § 41.07(a).

       Appellees filed pleas to the jurisdiction. Dunson then filed a supplemental

petition in which he purported to “withdraw[] his claims for relief premised on

§ 41.07(a), Texas Tax Code.” After hearing argument, the trial court granted the pleas

to the jurisdiction and dismissed Dunson’s remaining causes of action with prejudice.

By subsequent letter, the court explained that it was not giving Dunson the opportunity

to replead because his pleadings negated subject matter jurisdiction. Dunson appeals.

                                II.   INADEQUATE BRIEFING

       As a preliminary matter, appellees contend that Dunson has inadequately briefed

his arguments because he failed to include citations to the record. See Tex. R. App. P.

38.1(g), (i). We disagree.

                                            4
       Disposing of appeals for harmless procedural defects is disfavored. G.T. Leach

Builders, LLC v. Sapphire V.P., LP, 458 S.W.3d 502, 517 n.12 (Tex. 2015) (quoting Perry

v. Cohen, 272 S.W.3d 585, 587 (Tex. 2008) (per curiam)). Instead, appellate briefs are to

be construed reasonably, yet liberally, so that the right to appellate review is not lost by

waiver. Id.; see Tex. R. App. P. 38.9. “Simply stated, appellate courts should reach the

merits of an appeal whenever reasonably possible.” Perry, 272 S.W.3d at 587.

       In his brief, Dunson provided an eight-page synopsis of the factual contentions

in his petition and his supporting evidence, which he attached in his appendix. While

his initial brief lacked citations to where his petition and evidence could be found in the

record, he resolved this problem in his reply brief, in which he provided record citations

for his petition and various other documents in the appendix. See In re L.T.H., 502
S.W.3d 338, 343 (Tex. App.—Houston [14th Dist.] 2016, no pet.) (holding that party’s

reply brief cured a problem concerning lack of record citations). We therefore hold

that Dunson has adequately briefed his arguments.

                             III.   IMMUNITY FROM SUIT

       Within his appellate issue, Dunson first argues that the remainder of his petition

sufficiently alleged (1) a waiver of immunity under the declaratory judgments act as to

TAD and TARB, and (2) the ultra vires exception to immunity as to Frazier. 2


       At a hearing, Dunson and appellees orally commemorated a rule 11 agreement
       2

in which they clarified that some of Dunson’s claims were being withdrawn. The parties
now dispute exactly how much of Dunson’s pleadings were withdrawn by the rule 11
agreement. We need not resolve that dispute because even assuming that Dunson is

                                             5
A.     Standard of Review

       Analysis of whether jurisdiction exists begins with the plaintiff’s live pleadings.

See Tex. Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 226 (Tex. 2004). The

plaintiff has the initial burden of alleging facts that affirmatively demonstrate the trial

court’s jurisdiction to hear the cause. Id. We construe the pleadings liberally, taking

them as true, and look to the pleader’s intent. Id.

       A party may present evidence to negate the existence of a jurisdictional fact

alleged in the pleadings. Id. at 227. The trial court’s review of the evidence generally

mirrors the summary judgment standard. Tarrant Reg’l Water Dist. v. Johnson, 572 S.W.3d
658, 664 (Tex. 2019). If the evidence creates a fact question regarding the jurisdictional

issue, then the trial court cannot grant the plea to the jurisdiction, and the fact issue will

be resolved by the factfinder. Id. However, if the relevant evidence is undisputed or

fails to raise a fact question on the jurisdictional issue, the trial court rules on the plea

to the jurisdiction as a matter of law. Id. This is a question of law that we review de

novo. Id.

B.     TAD and TARB

       Immunity from suit deprives a trial court of jurisdiction for lawsuits in which the

State or certain governmental units have been sued unless the State consents to suit.

Miranda, 133 S.W.3d at 224. We have recognized that tax authorities such as TAD and


correct that he did not withdraw the factual allegations that appellees contend were
withdrawn, those allegations do not alter our analysis or conclusions.

                                              6
TARB are entitled to immunity—referred to as “governmental immunity”—unless it

has been waived. See City of Fort Worth v. Pastusek Indus., Inc., 48 S.W.3d 366, 372 (Tex.

App.—Fort Worth 2001, no pet.); see also Fort Worth Transp. Auth. v. Rodriguez, 547
S.W.3d 830, 839 (Tex. 2018).

      Dunson first argues that he has sufficiently alleged a waiver of immunity under

the declaratory judgments act as to TAD and TARB. He contends that TAD and

TARB misinterpreted and misapplied the tax code by promulgating policies that limited

his ability to represent tax-consulting firms and by, in some cases, refusing to recognize

his authority to represent these firms. He argues that sections 37.004 and 37.006 of the

declaratory judgments act expressly waive immunity for such a claim. Tex. Civ. Prac.

& Rem. Code Ann. §§ 37.004, .006.

      Dunson’s reliance on section 37.004 is unavailing. Section 37.004 does not waive

immunity when the plaintiff seeks a declaration of his or her rights under a statute or

other law, as Dunson has sought here. Tex. Dep’t of Transp. v. Sefzik, 355 S.W.3d 618,

621 (Tex. 2011) (per curiam). Section 37.004 “is not a general waiver of sovereign

immunity.” See Tex. Parks & Wildlife Dep’t v. Sawyer Tr., 354 S.W.3d 384, 388 (Tex.

2011). Instead, the declaratory judgments act waives immunity only in particular cases.

Sefzik, 355 S.W.3d at 622. For example, under section 37.006(b), “the state may be a

proper party to a declaratory judgment action that challenges the validity of a statute.”

Id.



                                            7
      But Dunson has not challenged the validity of a statute. Instead, he challenges

TAD’s and TARB’s actions and policies under the tax code. Section 37.006(b) does

not waive immunity for a challenge to a governmental entity’s “actions under” a statute.

Id.; see Schmitz v. Denton Cty. Cowboy Church, 550 S.W.3d 342, 354 (Tex. App.—Fort

Worth 2018, pet. denied) (mem. op. on reh’g). And as for Dunson’s challenge to the

validity of TAD’s and TARB’s policies, section 37.006(b) speaks only of suits involving

the validity or constitutionality of a “statute, ordinance, or franchise.” Tex. Civ. Prac.

& Rem. Code Ann. § 37.006(b). A challenge to other sorts of rules, such as the policies

at issue here, “falls outside the [declaratory judgments act] altogether.” See Tex. State

Bd. of Veterinary Med. Exam’rs v. Giggleman, 408 S.W.3d 696, 708 (Tex. App.—Austin

2013, no pet.); see also Tex. Health & Human Servs. Comm’n v. Doe, No. 03-16-00657-CV,

2017 WL 1534209, at *3 (Tex. App.—Austin Apr. 20, 2017, pet. denied) (mem. op.).

      Sections 37.004 and 37.006 do not provide a waiver of immunity for the claims

that Dunson advances here, and Dunson has not identified any other statutory

provision that would otherwise waive immunity. We therefore conclude that Dunson

has not established a waiver of immunity as to TAD and TARB under the declaratory

judgments act.




                                            8
C.     Frazier

       We next consider whether Dunson has sufficiently alleged an ultra vires claim

against Frazier in his role as chairman of TARB.

       Under Texas law, a suit against a governmental employee in his official capacity

is generally considered to be a suit against his governmental employer. Franka v.

Velasquez, 332 S.W.3d 367, 382 (Tex. 2011). An employee sued in his official capacity

has the same governmental immunity, derivatively, as his governmental employer. Id.

at 382–83.

      A narrow exception to this rule exists for ultra vires claims; even if immunity has

not been waived by the legislature, a claim may be brought against a governmental

official if the official engages in ultra vires conduct. City of Hous. v. Hous. Mun. Emps.

Pension Sys., 549 S.W.3d 566, 576 (Tex. 2018). Ultra vires suits do not implicate

immunity because they do not attempt to exert control over the state—they attempt to

reassert the control of the state. City of El Paso v. Heinrich, 284 S.W.3d 366, 372 (Tex.

2009). Plaintiffs in ultra vires suits must allege, and ultimately prove, that the employee

acted without legal authority or failed to perform a purely ministerial act. City of Hous.,
549 S.W.3d at 576.

       Essentially, Dunson advances two theories as to how Frazier acted ultra vires.

First, Dunson argues that Frazier has misread section 1.111(d), which, again, provides

that a property owner may not “designate more than one agent to represent the property

owner in connection with an item of property.” Tex. Tax Code Ann. § 1.111(d).

                                            9
Dunson argues that when he acts as a local representative of a tax-consulting firm, he

is not acting as a second agent of the property owner so as to violate section 1.111(d).

Rather, Dunson contends that in these situations, he is merely acting as a representative

of the tax-consulting firm. According to Dunson, the property owner has only one

agent—the tax-consulting firm—which acts through its representatives. He asserts that

Frazier therefore misinterpreted this section when he and the other appellees refused

to recognize Dunson’s authority to appear as a local representative and issued policies

that limited his ability to appear in this capacity.

       Second, Dunson contends that Frazier acted ultra vires in that his policies and

actions violated an express limitation contained in another part of section 1.111. As

Dunson points out, section 1.111(g) provides that “[a]n appraisal district, appraisal

review board, or taxing unit may not require a person to designate an agent to represent

the person in a property tax matter other than as provided by this section.” Id. § 1.111(g)

(emphasis added). Dunson contends that this provision effectively bars Frazier from

promulgating any policy that is not specifically enunciated by section 1.111.

       To the contrary, the allegedly ultra vires actions that Dunson attributes to Frazier

were taken by TARB pursuant to its authority to determine protests and challenges,

including its express authority to establish procedural rules for hearings. Further, as we

explain, we conclude that Frazier and TARB did not exceed their authority, because the

challenged policies were not adopted without reference to or in express conflict with

the constraints of the governing statutes.

                                             10
      The protections of governmental immunity are robust, but they are not absolute.

Hous. Belt & Terminal Ry. Co. v. City of Hous., 487 S.W.3d 154, 163 (Tex. 2016).

Governmental immunity protects exercises of discretion, but when an employee acts

beyond his granted discretion—in other words, when he acts without legal authority—

his acts are not protected. Id.; Heinrich, 284 S.W.3d at 372. Appellees do not suggest

that Frazier had absolute discretion with respect to his challenged actions. Thus,

whether this suit attacking Frazier’s exercise of limited discretion will be barred is

dependent upon the grant of authority at issue. See Hous. Belt, 487 S.W.3d at 164. As

our supreme court has observed, many legislative grants of authority, although not

absolute, will be broad enough to bar most, if not all, allegedly ultra vires claims. Id.

(citing Klumb v. Hous. Mun. Emps. Pension Sys., 458 S.W.3d 1, 11 (Tex. 2015)).

      The tax code expressly grants appraisal review boards the power to “determine

protests initiated by property owners.” Tex. Tax Code Ann. § 41.01(a)(1). Additionally,

the code expressly authorizes appraisal review boards to “establish by rule the

procedures for hearings it conducts” for the review of appraisal records and taxpayer

protests. Id. § 41.66(a). Thus, TARB’s duty to determine tax protests and to promulgate

procedural rules to govern its hearings necessarily carried with it the power to

implement the enabling laws governing taxpayer protests.

      The question remains whether Frazier exceeded the bounds of his authority. “In

order to act without legal authority in carrying out a duty to interpret and apply the

law,” the government official “must have exercised discretion ‘without reference to or

                                           11
in conflict with the constraints of the law authorizing [him] to act.’” Hall v. McRaven,

508 S.W.3d 232, 242 (Tex. 2017) (quoting Hous. Belt, 487 S.W.3d at 163).

      Unlike cases in which an official’s actions have been deemed ultra vires, such as

Brennan v. City of Willow Park, 376 S.W.3d 910, 923 (Tex. App.—Fort Worth 2012, pets.

denied) (op. on reh’g)—a case relied upon by Dunson which involved allegations that

a tax official acted outside his statutorily authorized authority—Frazier and TARB did

not transgress the express limits of section 1.111. This is illustrated by comparing the

content of section 1.111 with appellees’ alleged actions and policies. We first examine

the bounds of appellees’ authority as they are set out in the statute. See Chambers-Liberty

Ctys. Navigation Dist. v. State, 575 S.W.3d 339, 350 (Tex. 2019) (combined appeal & orig.

proceeding).

       Section 1.111 provides an avenue through which a property owner may designate

another person to act as the owner’s agent. Ray v. Bexar Appraisal Dist., Nos. 04-08-

00210-CV, 04-08-00212-CV, 2009 WL 700869, at *2 (Tex. App.—San Antonio Mar.

18, 2009, no pet.) (mem. op.). A tax consultant may be an “individual, partnership,

corporation, or association.” Tex. Occ. Code Ann. § 1152.001(4)–(5). The designation

of a property-tax agent must be made by written authorization on a prescribed form.

Tex. Tax Code Ann. § 1.111(b). That form must be signed by the owner, a property

manager authorized to designate agents for the owner, or another person authorized to

act on behalf of the owner other than the person being designated as agent. Id. The

form must clearly indicate that the person is authorized to act on behalf of the property

                                            12
owner in tax matters relating to the property or the property owner. Id. The designation

does not take effect until a copy of the designation is filed with the appraisal district.

Id. An appraisal review board shall accept and consider a motion or protest filed by an

agent of a property owner if an agency authorization is filed at or before the hearing on

the motion or protest. Id. § 1.111(i). Critically, “[a] property owner may not designate

more than one agent to represent the property owner in connection with an item of

property.” Id. § 1.111(d). The designation of an agent in connection with an item of

property revokes any previous designation of an agent in connection with that item of

property. Id.

      Dunson’s own allegations show that Frazier did not exceed the limits on his

authority; rather, he attempted to carefully observe them. According to Dunson’s

petition, Frazier and TARB perceived an interpretive problem: did local-representative

arrangements, where tax agents such as Dunson would stand in for other consulting

firms, violate section 1.111(d)? As Frazier interpreted section 1.111, a property owner’s

chosen consulting firm appeared to be one tax agent, and Dunson appeared to be

another. So by Dunson’s own account, Frazier took steps to address this supposed

problem. Frazier and TARB implemented policies allowing them to require proof that

the local representative was a full-time employee of a consulting firm, such as a

“business card or other documentation to verify the affirmation,” before the local

representative would be allowed to advocate for the firm’s clients. Dunson alleged that

in 2015, Frazier and TARB questioned his authority to appear in certain cases and issued

                                           13
policies requiring property owners to preclear their local-representative arrangements

with TAD and TARB. The policies quoted section 1.111(d)’s limitation as the reason

for these rules, saying, “The TARB will abide by this law[] and has no authority to waive

it or modify it.”

       But Dunson alleged that things began to change after he filed suit in 2016.

Shortly after he filed suit, Dunson received a letter from a TAD representative

indicating that TAD would recognize Dunson as the authorized representative of a

consulting firm so long as the consulting firm submitted a formal letter, on the firm’s

letterhead, listing the accounts Dunson was authorized to represent.            The TAD

representative indicated that in cases where Dunson had arranged for such a letter to

be submitted, TAD had already recognized his authority.

       Also, according to Dunson’s petition and pleading exhibits, Frazier and TARB

issued revised policies shortly after he filed suit. Under the revised policies, Frazier and

TARB softened their stance. Preclearing local-representative arrangements was no

longer a rigid requirement; it was simply encouraged. The new policies emphasized that

TAD had the power to agree to recognize an individual’s authority to act on behalf of

a consulting firm. And under the 2016 policies, TAD would resolve any questions of

authority to represent a property owner; TARB and Frazier would no longer make these

decisions. Like the 2015 policies, the 2016 policies quoted section 1.111(d) as its source

of guidance.



                                            14
      Based on Dunson’s allegations, it is apparent that Frazier’s and TARB’s actions

were an effort to enforce the requirements of section 1.111(d) as Frazier and TARB

understood them. While disputed by Dunson, nothing about Frazier’s and TARB’s

course of action contravenes the text of section 1.111(d). See Hall, 508 S.W.3d at 242.

      Dunson’s only argument that the TARB policies violated a statute is based on a

different provision, section 1.111(g), which provides: “An appraisal district, appraisal

review board, or taxing unit may not require a person to designate an agent to represent

the person in a property tax matter other than as provided by this section.” Tex. Tax

Code Ann. § 1.111(g). Dunson appears to argue that this section precludes Frazier and

TARB from promulgating any policy beyond what is already stated in section 1.111.

That cannot be the case, for again, the legislature expressly endowed TARB with the

authority to “establish by rule the procedures for hearings it conducts.” Id. § 41.66(a).

The policies announced and implemented by Frazier were approved by TARB in

exercise of its statutory authority to establish procedural rules. These policies did not

contravene any limitation posed by section 1.111(g); TARB’s policies did not purport

to impose additional procedural requirements beyond the bounds of section 1.111.

Instead, TARB’s policies addressed tertiary matters already within TARB’s core

mandate under the tax code, such as how TARB would communicate with agents, how

hearings would be scheduled, and how agents would demonstrate their authority to

appear on behalf of their principals.



                                           15
      We conclude that Frazier did not act ultra vires. Texas courts “have repeatedly

stated that it is not an ultra vires act for an official or agency to make an erroneous

decision while staying within its authority.” Hall, 508 S.W.3d at 242. Dunson’s petition,

even construed in the light most favorable to him, establishes that while Frazier may

have initially got it wrong, he and TARB nonetheless remained within their authority to

establish procedural rules and to verify tax agents’ compliance with the statute. We

therefore conclude that Dunson failed to sufficiently allege an ultra vires claim.

D.    Opportunity to Replead

      Generally, when a plea to the jurisdiction is sustained, a plaintiff is entitled to

amend his pleadings before his claims are dismissed with prejudice. Tex. A&M Univ.

Sys. v. Koseoglu, 233 S.W.3d 835, 840 (Tex. 2007). An exception to this rule exists where

the pleadings are incurably defective with respect to jurisdiction. Id. “If the pleadings

affirmatively negate the existence of jurisdiction, then a plea to the jurisdiction may be

granted without allowing the plaintiffs an opportunity to amend.” Miranda, 133 S.W.3d

at 227.

      Dunson has requested the opportunity to replead. However, he has made no

suggestion as to how to cure the jurisdictional defect. See Koseoglu, 233 S.W.3d at 840

(observing that the plaintiff had “made no suggestion as to how to cure the

jurisdictional defect” and denying remand). There is simply no waiver under the

declaratory judgments act for the claims he would bring against TAD and TARB, and

pleading additional facts or different labels for his cause of action would not change his

                                           16
predicament. See id. Moreover, because his pleadings show that Frazier acted consistent

with TARB’s authority, Dunson has affirmatively negated jurisdiction with regard to

Frazier. See Miranda, 133 S.W.3d at 227. An opportunity to replead therefore “would

serve no legitimate purpose.” See Koseoglu, 233 S.W.3d at 840. We conclude that the

trial court did not err by dismissing Dunson’s claims with prejudice.

E.    Dunson’s Other Arguments

      Also within his appellate issue, Dunson challenges the other grounds for

dismissal that appellees raised in the trial court: standing, mootness, and failure to

exhaust administrative remedies. We have already concluded that the trial court

properly dismissed Dunson’s claims for want of jurisdiction. It is unnecessary to

consider these alternate grounds for dismissal. See Tex. R. App. P. 47.1; Molina v. City

of Pasadena, No. 14-17-00524-CV, 2018 WL 3977945, at *5 n.2 (Tex. App.—Houston

[14th Dist.] Aug. 21, 2018, no pet.) (mem. op.).

                                 IV.    CONCLUSION

      We overrule Dunson’s sole appellate issue and affirm the trial court’s judgment.

                                                      /s/ Wade Birdwell

                                                      Wade Birdwell
                                                      Justice

Delivered: August 29, 2019




                                          17